UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X 04 March 2015 Pearson plc ("Pearson" or the "Company") Appointment of Coram Williams as a Chief Financial Officer On 27 February 2015, Pearson announced that Coram Williams would join the Company as a Chief Financial Officer designate on July 1st, and succeed Robin Freestone as CFO on August 1st, when he will also replace Robin on the Pearson board as an executive director. In accordance with LR 9.6.13, we provide the following confirmation regarding Mr Williams: (1) Details of all directorships held by Mr Williams in any other publicly quoted company at any time in the previous five years, indicating whether or not he is still a director: None (2) Any unspent convictions in relation to indictable offences: None (3) Details of any receiverships, compulsory liquidations, creditors, voluntary liquidations, administrations, company voluntary arrangements or any composition or arrangement with its creditors generally or any class of its creditors of any company where Mr Williams was an executive director at the time of, or within the 12 months preceding, such events: None (4) Details of any compulsory liquidations, administrations or partnership voluntary arrangements of any partnerships where Mr Williams was a partner at the time of, or within the 12 months preceding, such events: None (5) Details of receiverships of any asset of Mr Williams or of a partnership of which Mr Williams was a partner at the time of, or within the 12 months preceding, such event: None (6) Details of any public criticisms of Mr Williams by statutory or regulatory authorities (including designated professional bodies) and whether he has ever been disqualified by a court from acting as a director of a company or from acting in the management or conduct of the affairs of any company: None SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:4 March2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
